        Case 2:14-cv-01554-JTM-JVM Document 85 Filed 10/22/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

THERONE MAGEE                             §     CIVIL ACTION NO.: 14-1554
                                          §
VERSUS                                    §     SECTION: H
                                          §
DISTRICT ATTORNEY WALTER REED,            §     MAGISTRATE: 1
ET AL                                     §
******************************************************************************
  WITNESS AND EXHIBIT LIST ON BEHALF OF DEFENDANTS, SHERIFF RANDY
  SMITH, IN HIS OFFICIAL CAPACITY AS SHERIFF OF ST. TAMMANY PARISH,
  SUCCESSOR IN INTEREST TO FORMER SHERIFF RODNEY J. “JACK” STRAIN,
    DEPUTY CHRISTOPHER COMEAUX, AND DEPUTY BRANDON STEPHENS

          NOW INTO COURT, through undersigned counsel, come Defendants, Sheriff Randy

Smith, in his official capacity as Sheriff of St. Tammany Parish, successor in interest to former

Sheriff Rodney J. “Jack” Strain, Deputy Christopher Comeaux, and Deputy Brandon Stephens

(collectively “Defendants”), who, in accordance with the Scheduling Order, respectfully submit

the following list of witnesses who will or may be called trial and exhibits which may be used at

trial, subject to defendants’ right to amend and/or supplement this list upon further discovery

herein:

                           WITNESSES WHO WILL BE CALLED

          (a)   Plaintiff, Therone Magee
                Through his counsel

          (b)   Detective Scott Crain,
                St. Tammany Parish Sheriff’s Office
                300 Brownswitch Road
                Slidell, Louisiana
                Det. Crain may be contacted through undersigned counsel

          (c)   Defendant Christopher Comeaux,
                St. Tammany Parish Sheriff’s Office
                300 Brownswitch Road
                Slidell, Louisiana
                Defendant Christopher Comeaux may be contacted through undersigned counsel

89211/460614
                                           Page 1 of 5
        Case 2:14-cv-01554-JTM-JVM Document 85 Filed 10/22/19 Page 2 of 5



                                   WITNESSES WHO MAY BE CALLED

         (a)   Walter P. Reed,
               Federal Correctional Institution
               Morgantown Kennedy Center
               446 Greenbag Road
               Route 857
               Morgantown, WV 26501

         (b)   Brandon Stephens,
               through undersigned counsel

         (c)   John R. Morse
               St. Tammany Parish Sheriff’s Office
               300 Brownswitch Road
               Slidell, Louisiana

         (d)   Jed Sharp
               St. Tammany Parish Sheriff’s Office
               300 Brownswitch Road
               Slidell, Louisiana

         (e)   Thomas Schlesinger
               St. Tammany Parish Sheriff’s Office
               300 Brownswitch Road
               Slidell, Louisiana

         (f)   Jill Jennings
               St. Tammany Parish Sheriff’s Office
               300 Brownswitch Road
               Slidell, Louisiana

         (g)   Harry O’Neal
               St. Tammany Parish Sheriff’s Office
               300 Brownswitch Road
               Slidell, Louisiana

         (h)   Any and all other witnesses listed by any other party to this lawsuit, and not
               objected to by Sheriff Smith, Brandon Stephens, and Chris Comeaux.

         (i)   Any and all witness called to testify in the criminal trials of Plaintiff that form the
               basis of this lawsuit.

         (j)   Any and all other witnesses necessary for rebuttal.

         (k)   Any and all other witnesses necessary for impeachment.

89211/460614
                                             Page 2 of 5
        Case 2:14-cv-01554-JTM-JVM Document 85 Filed 10/22/19 Page 3 of 5




         (l)    Any and all other witnesses necessary for authentication of evidence.

         (m)    Any and all other witnesses whose identities are revealed through ongoing
                discovery.


                    EXHIBITS WHICH MAY BE OFFERED AT TRIAL

         (a)    Any and all police reports, incident reports, supplemental reports, radio logs,
                transmission logs, narcotics division case narratives, etc. created, drafted, and/or
                written as a result of and in connection with the criminal arrest and prosecution of
                plaintiff Therone A. Magee and STPSO Case Number 2011-006620 and any
                incidents that form the basis of this lawsuit.

         (b)     Any and all police reports, incident reports, supplemental reports, radio logs,
                transmission logs, etc. created, drafted, and/or written as a result of and in
                connection with the criminal arrest and prosecution of plaintiff Therone A.
                Magee and STPSO Case Number 2016-002325 and any incidents that form the
                basis of this lawsuit.

         (c)    Any and all records produced regarding the arrest, apprehension, and prosecution
                of plaintiff Therone A. Magee including any scientific analysis performed at the
                Crime Lab, including the curricula vitae of any forensic scientists who performed
                testing in connection with the incidents that form the basis of this lawsuit.

         (d)    Any and all STPSO crime laboratory requests, reports, analysis, etc. related to
                STPSO Case Number 2011-006620 and Case Number 2016-002325

          (e)   Any and all social media generated as a result of and/or that refers to the subject
                matter of this lawsuit and/or plaintiff Therone A. Magee, or any of the defendants
                and/or witnesses in this lawsuit.

         (f)    Any and all evidence collected and logged as a result of and in connection with
                the incidents that form the basis of this lawsuit, including the Kel audio recording
                which was admitted into evidence as State’s Exhibit no. 10 in State of Louisiana
                versus Therone Magee, Docket No. 512674, 22nd JDC, as well as the audio
                recording of Mr. Magee following his arrest by Defendant Comeaux on or about
                February 14, 2016.

         (g)    Any and all other evidence, records, and/or things collected regarding the arrest,
                apprehension, and prosecution of Therone A. Magee in connection with the
                events and incidents that form the basis of this lawsuit.

         (h)    Any and all written, recorded, and/or videoed statements of Therone A. Magee
                whether or not taken, collected and/or logged as result of and in connection with

89211/460614
                                             Page 3 of 5
        Case 2:14-cv-01554-JTM-JVM Document 85 Filed 10/22/19 Page 4 of 5



               the incidents that forms the basis of this lawsuit.

         (i)   Any and all cell phones, cell phone records, records of text messages which were
               used, created, placed, or sent by any person in connection with the events and
               incidents that form the basis of this lawsuit.

         (j)   Any and all medical, military, criminal and/or employment records pertaining to
               plaintiff Therone A. Magee.

         (k)   Any and all information, documents, etc. relied upon by any expert in the
               formulation of their opinions and/or testimony regarding, and as a result of and
               in connection with, the incidents and the treatment and prosecution of plaintiff
               Therone A. Magee and any other issues raised by the claims that form the basis of
               this lawsuit.

         (l)   The entire 22nd JDC court record of the State v. Therone A. Magee criminal
               prosecution and logged under Docket No. 512674

         (m)   The entire 22nd JDC court record of the State v. Therone A. Magee criminal
               prosecution and logged under Docket No. 572372/3
               Any and all exhibits listed and/or offered by any other party.

         (n)   Any and all other exhibits necessary for rebuttal.

         (o)   Any and all materials produced during the course of discovery and all exhibits

               attached to any pleadings and/or depositions in this matter.

         (p)   Any and all pleadings, written discovery responses, attachments, and/or
               depositions taken or produced in connection with this lawsuit.

         (q)   Any and all other exhibits identified and/or introduced, or otherwise utilized, by
               Plaintiff Therone A. Magee or any other party in this lawsuit, and not objected
               to by Sheriff Smith, Brandon Stephens and Christopher Comeaux.

         (r)   Any and all exhibits necessary for impeachment.

         (s)   Any and records of Therone A. Magee’s “rap sheet” and criminal history.

         (t)   Any and all other exhibits which may become known through the course of
               discovery




89211/460614
                                             Page 4 of 5
        Case 2:14-cv-01554-JTM-JVM Document 85 Filed 10/22/19 Page 5 of 5



                                     Respectfully submitted,
                                     MILLING BENSON WOODWARD, LLP
                                     s/ Chadwick W. Collings
                                     CHADWICK W. COLLINGS (#25373)
                                     ANDREW R. CAPITELLI (#31649)
                                     CODY J. ACOSTA (#37005)
                                     68031 Capital Trace Row
                                     Mandeville, LA 70471
                                     Telephone: (985) 292-2000
                                     Facsimile:      (985) 292-2001
                                     ccollings@millinglaw.com
                                     Attorney for Defendants, Sheriff Randy Smith, in
                                     his official capacity, Deputy Christopher
                                     Comeaux, and Deputy Brandon Stephens


DATED: October 22, 2019




89211/460614
                                    Page 5 of 5
